Citation Nr: 0511391	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  01-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle fracture and sprains with mild osteoarthritis, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
left ankle fracture and sprains with mild osteoarthritis, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 until 
September 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the claims folder fails to contain 
correspondence from the RO informing the veteran of the types 
of evidence necessary to substantiate his bilateral ankle 
increased ratings claims.  Moreover, there is no 
communication relating to the issues on appeal that apprises 
the veteran as to which evidence, if any, that he is expected 
to obtain and submit, and which evidence will be retrieved by 
VA.  Thus, the notice requirements under the VCAA and 
Quartuccio have not been satisfied.  In order to correct this 
deficiency, additional notice is required.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with respect to the increased rating 
issues on appeal, in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2004), and any other applicable legal 
precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
increased rating claims, and inform him 
of which information and evidence, if 
any, that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  The 
veteran should also be advised to send to 
VA all evidence in his possession which 
pertains to the appeal.  

2.  If any additional evidence is 
received, in response to the above or 
otherwise, then the RO must readjudicate 
the issues on appeal and consider all 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




